ICJ_035_AerialIndicent1955_ISR_BGR_1958-12-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ISRAEL c. BULGARIE)

ORDONNANCE DU 17 DÉCEMBRE 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v. BULGARIA)

ORDER OF DECEMBER 17th, 1958
La présente ordonnance doit étre citée comme suit:

« Affaire relative à Vincident aérien du 27 juillet 1955
(Israël c. Bulgarie},
Ordonnance du 17 décembre 1958: C. I. J. Recueil 1958, p. 163.»

This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(Israel v. Bulgaria),
Order of December 17th, 1958: I.C.J. Reports 1958, p. 163.”

 

N° de vente: 902
Sales number

 

 

 
163

INTERNATIONAL COURT OF JUSTICE

YEAR 1958

December 17th, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v. BULGARIA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

Having regard to the Application filed in the Registry on
October 16th, 1957, whereby the Government of Israel instituted
proceedings against the Government of the People’s Republic of
Bulgaria ;

Having regard to the Order of November 26th, 1957, fixing
June 2nd, 1958, as the time-limit for the filing of the Memorial of
the Government of Israel;

Having regard to the Order of January 27th, 1958, fixing
December gth, 1958, as the time-limit for the filing of the Counter-
Memorial of the Government of Bulgaria;

Having regard to the Memorial filed by the Government of
Israel within the time-limit fixed;

Whereas on December 6th, 1958, the Government of Bulgaria
filed a document setting forth certain preliminary objections to the
jurisdiction of the Court, contending that the Application is

4

1958
December 17tk
General List:
No. 35
AERIAL INCIDENT (ISRAEL %. BULGARIA) (ORDER 17 XII 58) 164

inadmissible and reserving the right to develop other contentions
relating to admissibility and to jurisdiction should the occasion
arise;

Whereas, by a telegram of December 8th, 1958, received in the
Registry on December gth, the Government of Bulgaria submitted
in the alternative certain additional objections to the jurisdiction
of the Court;

Whereas both these documents reached the Registry within the
time-limit fixed for the filing of the Counter-Memorial;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its observations and
submissions on the preliminary objections;

Fixes February 3rd, 1959, as the time-limit within which the
Government of Israel may present a written statement of its obser-
vations and submissions on the objections raised by the Govern-
ment of Bulgaria.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this seventeenth day of
December, one thousand nine hundred and fifty-eight, in three
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of Israel and to the
Government of the People’s Republic of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
